DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 6 is cancelled. Claim 21 is new. Claims 1-5 and 7-21 are pending.
Status of Previous Rejections
The rejections of Claims 1-5 and 7-20 under 35 U.S.C. 103 as being unpatentable over JP’717 (JP2002-075717, hereinafter “JP’717”) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP’717 (JP2002-075717, hereinafter “JP’717”).
Regarding claims 1, 4, 7-12 and 16-20, JP’717 teaches an R-T-B-based sintered magnet comprising: 28.8-31.5 mass% R; 1.3-3.4 mass% Co, 0.1-0.5 mass% Al, 0.05-0.3 mass% Cu, 0.05-0.3 Mass% Zr, Nb or Hf, 0.95-1.15 mass% B, 0.05-0.5 mass% O, 0.01-0.1 mass% C, 0.002-0.05 mass% N, and the balance is Fe (Abstract; [0020]; [0035]; [0040]; [0057]; [0062]; [0084]), which overlap the composition limitations recited in claims 1, 4, 7, 12 and 16-20 and thus a prima facie case of obviousness has been established. JP’717 discloses that Zr, Nb or Hf forms boride at the grain boundaries of R2Fe14B main phase and thus the grain growth is suppressed (Abstract; [0018]), which meets the limitation that a boride phase which comprises a compound phase based on the boride of the boride forming element M, and is generated on a preferential growth plane of the crystal grain of the main phase as recited in claims 1 and 8-11. 
JP’717 does not explicitly disclose that ZrB2 is generated on a preferential growth plane of the crystal grain of the main phase and that the boride phase is formed on both of a preferential growth plane facing a two-grain boundary and a preferential growth plane facing a grain boundary triple point among preferential growth planes of the main phase crystal grains as recited in claim 1. However, JP’717 teaches a sintered rare earth magnet having composition that meets the recited composition in claim 1 (Table 5, Sample No. 22), one of ordinary skill in the art would expect the magnet disclosed by JP’717 to meet the limitation that ZrB2 is generated on a preferential growth plane of the crystal grain of the main phase and that the boride phase is formed on both of a preferential growth plane facing a two-grain boundary and a preferential growth plane facing a grain boundary triple point among preferential growth planes of the main phase crystal grains as recited in claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claims 2-3, 5 and 14-15, JP’717 does not teach the structural limitations recited in the instant claims. However, JP’717 teaches a sintered rare earth magnet having composition that meets the recited composition in claim 1, one of ordinary skill in the art would expect the magnet disclosed by JP’717 to possess all the claimed structural limitations recited in instant claims 2-3, 5 and 14-15. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 13, JP’717 discloses that the magnet contains Fe ([0034] to [0062]), which meets the limitations recited in claim 13. 
Regarding claim 21, JP’717 discloses that the magnet is sintered at 1000 ºC ([0057] to [0063]; [0079] to [0085]), which is close to the recited temperature range in claim 21. Thus, the recited temperature in claim 21 is a prima facie case of obviousness over JP’717. See MPEP 2144.05 I.
Response to Arguments
Applicant’s arguments dated 08/08/2022 have been considered but are not persuasive.
First, the applicants argued that the rejection over JP’717 was previously withdrawn, and refers the Examiner to the Office Action dated July 23, 2021, which states, “the rejections of claims 6-7 under 35 U_S.C. 103 as being unpatentable over JP°717 (JP2002-073717, hereinafter “IP°717") have been withdrawn in view of amendment and argument.” Thus, Applicant submits that the prior art rejections to the claims concerning JP’717 have already been overcome in the Amendment filed June 14, 2021, and Supplemental Amendment filed July 9, 2021. 
In response, the examiner has found a better art in view of the applicants’ amendment. Thus, the rejection over JP’717 was withdrawn in the Office action dated July 23, 2021.

Second, the applicants argued that even if the JP’717 reference is considered (arguendo), the JP’717 reference would not render obvious the claimed invention. That is, the Examiner alleges that JP ‘717 teaches or suggests claims 1-4 and 7-20. Applicant submits, however, that the alleged reference does not teach or suggest each and every feature of the claimed invention. 
In response, JP’717 discloses that Zr, Nb or Hf forms boride at the grain boundaries of R2Fe14B main phase and thus the grain growth is suppressed (Abstract; [0018]). In view of the fact that JP’717 teaches a sintered rare earth magnet having composition that meets the recited composition in claim 1 (Table 5, Sample No. 22), one of ordinary skill in the art would expect the magnet disclosed by JP’717 to meet the limitation that ZrB2 is generated on a preferential growth plane of the crystal grain of the main phase and that the boride phase is formed on both of a preferential growth plane facing a two-grain boundary and a preferential growth plane facing a grain boundary triple point among preferential growth planes of the main phase crystal grains as recited in claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Third, the applicants argued that in the present invention, the B compound (boride phase) can exist not only at a grain boundary triple point, but also at a two-grain boundary which is thin since the magnet is sintered under the relative low temperature of about 960°C-975°C and the condition of low oxygen. Additionally, it is possible to further effectively prevent the grain growth of the main phase because of the orientation relationship thereof. On the other hand, the sintering temperature of JP’717 is over 1,000 °C. Therefore, JP’717 cannot achieve the above-described configuration which is a feature of the claimed invention. Additionally, since the sintering temperature is high, the B compound (boride phase) is considered to be coarse in JP’717. In the present invention, a boride phase is dispersed finely since the sintering temperature is low. Whereas, in the cited reference JP ’717, the effect to suppress abnormal grain growth lowers since a boride phase becomes coarse due to high sintering temperature. indeed, the above-mentioned effect cannot be provided or predicted from JP ‘717, which fails to teach or suggest each and every feature of the claimed invention.
In response, JP’717 discloses that the magnet is sintered at 1000 ºC ([0057] to [0063]; [0079] to [0085]), which is close to the temperature range disclosed by the applicants. Further, JP’717 discloses that Zr, Nb or Hf forms boride at the grain boundaries of R2Fe14B main phase and the grain growth is suppressed (Abstract; [0018]). Thus, it would be obvious to one of ordinary skill in the art that the boride is effective on suppressing crystal grain growth in JP’717.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733